Citation Nr: 9932412	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to May 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran submitted a timely substantive appeal of 
that decision in February 1998.


REMAND

The veteran contends, in essence, that the symptoms 
associated with his asbestosis are more disabling than 
currently evaluated.  

The Board notes that the report of a VA compensation and 
pension examination dated in September 1997 (the only and 
most current VA examination of record) refers to a January 
1997 VA examination and specifically refers to pulmonary 
function studies apparently conducted in February 1997.  The 
examiner who conducted the September 1997 examination 
apparently based his opinion, at least in part, on the 
reports of examinations conducted in early 1997, and 
concluded that no additional evaluation was warranted in 
September 1997 because of the prior examination and 
diagnostic studies.  However, the reports of January and 
February 1997 examinations and diagnostic studies are not 
currently associated with the veteran's claims file.  These 
records are pertinent to the veteran's claim.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for service-connected asbestosis 
since January 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain a copy of a VA examination dated 
in January 1997 and reports of diagnostic 
examinations dated in February 1997 
pertaining to the veteran's service-
connected asbestosis.  

2.  Thereafter, the veteran should be 
afforded complete VA pulmonary 
examination, by a board-certified 
specialist, if available.  All indicated 
studies should be performed.  After 
review of the complete record, including 
the January and February 1997 examination 
reports and current examination report, 
the medical specialist should describe 
the current severity of the veteran's 
service-connected asbestosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims folder must be available to the 
examiner for review prior to the 
examination.  

3.  The RO should review the medical 
specialist's opinion, including the 
report(s) of any examination(s) provided, 
and determine if the medical opinion and 
evidence is adequate for rating purposes 
and is in compliance with this Remand.  
If not, it should be returned for 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




